
	
		II
		111th CONGRESS
		2d Session
		S. 3513
		IN THE SENATE OF THE UNITED
		  STATES
		
			June 21, 2010
			Mr. Baucus (for himself
			 and Mr. Grassley) introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986
		  to extend for one year the special depreciation allowances for certain
		  property.
	
	
		1.Short titleThis Act may be cited as the
			 Bonus Depreciation Extension to Create
			 Jobs Act.
		2.Extension of special allowance for certain
			 property
			(a)In generalParagraph (2) of section 168(k) of the
			 Internal Revenue Code of 1986 is amended—
				(1)by striking January 1, 2011
			 in subparagraph (A)(iv) and inserting January 1, 2012,
			 and
				(2)by striking January 1, 2010
			 each place it appears and inserting January 1, 2011.
				(b)Conforming amendments
				(1)The heading for subsection (k) of section
			 168 of such Code is amended by striking January 1, 2010 and
			 inserting January 1,
			 2011.
				(2)The heading for clause (ii) of section
			 168(k)(2)(B) of such Code is amended by striking Pre-January 1, 2010 and
			 inserting Pre-January 1,
			 2011.
				(3)Subparagraph (D) of section 168(k)(4) of
			 such Code is amended by striking and at the end of clause (ii),
			 by striking the period at the end of clause (iii) and inserting a comma, and by
			 adding at the end the following new clauses:
					
						(iv)January 1, 2011 shall be
				substituted for January 1, 2012 in subparagraph (A)(iv) thereof,
				and
						(v)January 1, 2010 shall be
				substituted for January 1, 2011 each place it appears in
				subparagraph (A)
				thereof.
						.
				(4)Subparagraph (B) of section 168(l)(5) of
			 such Code is amended by striking January 1, 2010 and inserting
			 January 1, 2011.
				(5)Subparagraph (C) of section 168(n)(2) of
			 such Code is amended by striking January 1, 2010 and inserting
			 January 1, 2011.
				(6)Subparagraph (D) of section 1400L(b)(2) of
			 such Code is amended by striking January 1, 2010 and inserting
			 January 1, 2011.
				(7)Subparagraph (B) of section 1400N(d)(3) of
			 such Code is amended by striking January 1, 2010 and inserting
			 January 1, 2011.
				(c)Effective
			 dateThe amendments made by
			 this section shall apply to property placed in service after December 31,
			 2009.
			
